DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of amendment filed on 10/12/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-11 were previously pending. Claims 2-4, 6, and 10 have been canceled. Claims 12-20 have been added. Claims 1, 5, 7-9, 11-20 are currently pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 09/16/2021 and 09/28/2021 is attached to the instant office action. Furthermore, IDS filed on 06/19/202, 04/14/2020, and 03/27/2020 have been reconsidered. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of size matching DCI formats of different DCIs to the same size, such that same size DCI formats can share the same search space. For example, Loehr (US 2018/0139724), describes padding a DCI format 5 such that zero bits are appended to format 5 until the payload size equals that of format 0. Similarly, Yang (US 2017/0353285), further discloses resizing a first DCI format x to be the same 

Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENKEY VAN/Primary Examiner, Art Unit 2477